— Judgment of resentence, Supreme Court, Bronx County (Richard Lee Price, J.), rendered February 27, 2012, resentencing defendant, as a second violent felony offender, to a term of 15 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Concur— Mazzarelli, J.P., Acosta, Moskowitz, Manzanet-Daniels and Gische, JJ.